DETAILED ACTION
This Office Action is in response to the filing of an amendment on 12/27/2021. As per the amendment, claim 1 is amended, claim 18 has been added, and no claims have been cancelled. Thus, claims 1-8, 10, 12-13, 16, and 18 are pending in the application.                                                                                                                                                          
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being obvious over Cross (US Pat. 5,792,081) in view of Rooks (US Pat. 8,152,705).
Regarding claim 1, Cross discloses a body massaging apparatus, comprising: a first arm (first arm 2 in Fig. 1), having a first arm upper end (section of first arm 2 above anchor point 10 in Fig. 1) and a first arm lower end (first arm lower end 4 in Fig. 1) and a pair of elongated members (adjustable hinge 15 in Fig. 1, which is double sided as best seen around lower end 4 in Fig. 8, where each side opposite end 5 is one of the elongated members) each extending outward longitudinally from the first arm lower end (see Fig. 1 where the adjustable hinge 15 extends out from first arm 2, each of the elongated members extending out from the arm, as 
Cross lacks a detailed description that the second opposing channel end terminates in a first channel opening, each second opposing slotted guideway end terminating in a second slotted guideway opening, and the second arm being removable from the first arm through the second slotted guideway openings via engagement between the securing member having the oblong cross section and the first and second openings, such that both the first arm and second arm are suitable for massaging body parts when disengaged from one another. 
However, Rooks teaches a similar device for manipulating body parts, having a second channel end terminating in a first opening (see Fig. 9 where mount 200 has a second end (on the left), which is located on each side rail 102, the space between the second end of each of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel and slotted guideways of Cross to have an open channel end with a first opening and open slotted guideway ends forming second openings as taught by Rooks, as it allows for the slotted guideways and securing member to be decoupled, allowing for easy disassembly to replace components or for storage. Thus, in the modified Cross device, the second end of the channel and the slotted guideways (see Cross Fig. 8, the end jutting out from lower arm 4) has an open channel between the elongated members and the slotted guideways have an open end. Hence, the modified device would have separable arms in light of the teaching of Rooks, and each arm of Cross is capable of being used independent of one another when separated (see Fig. 1 of Cross where each arm 2/3 has a massaging member, and thus would be capable of delivering a massage when separated).

Regarding claim 3, the modified Cross device has everything as claimed, including a first arm comprising an outer surface (the outer edge located on the far right side of first arm 2 going from handle 14 to hinge 15 in Fig. 1 of Cross), an inner surface (the inner edge located on the far left side of first arm 2 in Fig. 1 of Cross) having a cavity adapted to receive the first massaging member (cutout portion 12 which defines a cavity which holds roller 8 in Fig. 1 of Cross), and an inner wall integrally connected between the outer and inner surfaces (inner part of first arm 2 comprising the bulk of the arm located between the inner and outer surfaces in Fig. 1 of Cross).
Regarding claim 4, the modified Cross device has everything as claimed, including the outer surface having an arcuate shape (arcuate shape of the outer surface of handle 14 in Fig. 1 of Cross) and the inner surface comprises: an upper portion (inner side 13 of first arm 2 in Fig. 1 of Cross); a lower portion (the portion of the inner surface below anchor point 11 in Fig. 1 of Cross); and a medial portion integrally connected between the upper portion and the lower portion (portion of the inner surface located between anchor portions 10 and 11 in Fig. 1 of Cross) by an upper edge portion (upper horizontal surface portion of the inner surface located near anchor point 10 in Fig. 1 of Cross) and a lower edge portion (lower horizontal surface portion of the inner surface located near anchor point 11 in Fig. 1 of Cross), the upper and lower edge portions extend perpendicularly outward from the medial portion forming the first 
Regarding claim 5, the modified Cross device has everything as claimed, including the upper portion and the lower portion being located within a first vertical plane (vertical plane running along inner side 13 and coinciding with the vertical lower portion located just below anchor point 11 in Fig. 1 of Cross) and the medial portion is located within a second vertical plane (vertical plane defined along the vertical line section of cutout section 12 in Fig. 1 of Cross), where the first vertical plane is different than the second vertical plane (where the two vertical planes are oriented so as to not overlap with one another).
Regarding claim 6, the modified Cross device has everything as claimed, including the second arm comprising: an outer surface (the outer edge located on the far left side of second arm 3 going from handle 28 to hinge connecting pin 17 in Fig. 1 of Cross); an inner surface (the inner edge located on the far right side of second arm 3 in Fig. 1 of Cross) having a second cavity adapted to receive the second massaging member (cutout 19 which defines a cavity for balls 24-26 in Fig. 1 of Cross); and an inner wall integrally connected between the outer and inner surfaces (inner part of second arm 3 comprising the bulk of the arm located between the inner and outer surfaces in Fig. 1 of Cross).
Regarding claim 7, the modified Cross device has everything as claimed, including the outer surface having an arcuate shape (arcuate shape of the outer surface of handle 28 in Fig. 1 of Cross) and the inner surface comprises: an upper portion (portion of the inner surface located above anchor point 20 in Fig. 1 of Cross); a lower portion (portion of the inner surface located below anchor point 21 in Fig. 1 of Cross); and a medial portion integrally connected 
Regarding claim 8, the modified Cross device has everything as claimed, including the upper portion and the lower portion being located within a first vertical plane (vertical plane running along the vertical upper portion located just above anchor point 20 and coinciding with the vertical lower portion located just below anchor point 21 in Fig. 1 of Cross) and the medial portion is located within a second vertical plane (vertical plane defined along the vertical line section of cutout section 19 in Fig. 1 of Cross), where the first vertical plane is different than the second vertical plane (where the two vertical planes are oriented so as to not overlap with one another).
Regarding claim 12, the modified Cross device has everything as claimed, including the first and second arms and the first and second massaging members being shaped and dimensioned to adjustably retain a human body part between the first massaging member and the second massaging member (see Col. 3 lines 17-23 of Cross) when the first arm is engaged with the second arm and the first arm upper end and the second upper arm end are and held in close proximity to each other (see Col. 3 lines 17-23 of Cross and the alignment on arms 2 and 3 in Fig. 1), whereby pressure that is applied to the human body part is variable and dynamically 
Regarding claim 16, the modified Cross device as modified in claim 1 has a body massaging apparatus, comprising: a first arm (Cross; arm 2 in Fig. 1) releasably engageable with, and disengageable from a second arm (Cross; arm 3 in Fig. 1, which when modified by Rooks has an open ended channel and open slotted guideways that allow for the pin of the second arm to separate from the first arm, allowing for releasable engagement and disengagement) via sliding and rotatable engagement between a securing member extending outwardly from a second arm lower end (Cross; connecting pin 17 in Fig. 1 which extends out from the bottom of arm 3) and a corresponding pair of slots into a first arm lower end (Cross; see Figs. 1 and 8 where the lower end of arm 2 has a slot on both sides to accommodate the connecting pin 17, as the perspective in Fig. 1 and Fig. 8 show opposite sides of the device, and thus show there being two slots in the bottom on arm 2; see Col. 2 lines 21-24); the first arm further comprising a first massaging member secured within a medial section of the first arm (Cross; roller 8 in middle portion of first arm 2 in Fig. 1) between a first arm upper grip (Cross; see Fig. 1 where a portion of the arm 2 above where roller 12 is can be gripped about the perimeter of the arm to be an upper grip portion) and a first arm lower grip (Cross; see Fig. 1 where a portion of the arm 2 below where roller 12 is can be gripped about the perimeter of the arm to be a lower grip portion) and arranged and engaged with the first arm such that the first arm is suitable for massaging body parts when disengaged from the second arm (Cross; see Fig. 1 where arms 2 
Regarding claim 18, the modified Cross device, as modified in claim 1, has a massage system comprising: a first arm (Cross; arm 2 in Fig. 1) comprising a first massaging member secured within a medial section of the first arm (Cross; roller 8 in middle portion of first arm 2 in Fig. 1) between a first arm upper grip (Cross; see Fig. 1 where a portion of the arm 2 above where roller 12 is can be gripped about the perimeter of the arm to be an upper grip portion) and a first arm lower grip (Cross; see Fig. 1 where a portion of the arm 2 below where roller 12 is can be gripped about the perimeter of the arm to be a lower grip portion) and arranged and engaged with the first arm such that the first arm is independently suitable for massaging body parts (Cross; see Fig. 1 where arms 2 and 3 each have massaging members, such that when the 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Rooks as applied to claim 1 above, and further in view of Johnston (US Pat. 9,301,900).
Regarding claim 10, the modified Cross device discloses a first and second arm with upper ends which are brought into close proximity with one another (see Col. 3 lines 17-23 of Cross) with adjustable tension pulling them together (see Col. 3 lines 27-35 of Cross).
The modified Cross device is silent on the tension between the first and second arms coming from a tensioning members comprising an elasticized band which is adapted to be wrapped around the first and second upper arms ends for adjusting tension between the arms. 
However, Johnston teaches a body massage device which uses an elasticized band (resistance band 40 in Fig. 4C) which may be secured by a pin or bolt (pin or bolt 41 as labeled in Fig. 10C and seen unlabeled in Fig. 4C) to provide tension between a first and second arm (two main support members 11 in Fig. 4C, see also Col. 6 lines 21-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing tension between the first and second arm of Cross to use an elasticized band as taught by Johnston, since it will hold the two arms in close proximity to one another, with the predictable result of providing a static force for massage.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Rooks as applied to claim 2 above, and further in view of Dagan (US pat. 9,168,196).
Regarding claim 13, the modified Cross device has a base connected to bottom surfaces of the elongated members of the first arm (Cross; ball and socket joint 6 in Fig. 1), having an upper portion integrally connected to a lower portion (Cross; upper portion being socket 31 and lower portion being accurate footing 35 in Fig. 1), and allowing a user to continually pivot and move the body massaging apparatus to orient the body massaging apparatus to a desired angle or position for providing a range of muscular motion and optimized muscular function to targeted muscles (Cross; by means of movement about the ball and socket joint 6 in Fig. 1).
The modified Cross device does not have a non-skid lower portion having a semi-circular configuration.
However, Dagan teaches a massage device where a lower arm of the device (arm 3a in Fig. 1) which connects to a non-skid semi-circular base portion (base portion 6 in Fig. 1; see also Col. 3 lines 35-50) by means of a pivot (ball and socket mechanism 7 in Fig. 1) to allow the device to swivel and turn as needed (see Col. 3 lines 45-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the modified Cross device to have a semi-circular non-skid base as taught by Dagan as it would allow for the device to pivot while remaining in contact with a surface such as a wall.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.

	Applicant argues on pages 18-20 that Rooks is not an analogous art to the claimed invention (Rooks being for Pilates), as it is neither the same field of endeavor, nor reasonably pertinent to the problem of the Applicant’s invention or the Cross device. While Rooks is not directly related to massage, the Rooks device does deal with interacting with and assisting in the application of force on a user’s body for exercise. While not the same fields of endeavor, it 
Applicant argues on pages 20-22 that the combination of Cross in view of Rooks relies on impermissible hindsight, as neither Cross nor Rooks teach having the arms separable from one another, or explicitly teach the alleged benefits of “easy disassembly to replace components or for storage.” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As mentioned above, and stated in MPEP 2144.04(V)(C), making structures separable from one another is a well-known, well-understood, and common improvement that is made to numerous devices. One of ordinary skill in the art would be motivated to make such an improvement even in the absence of explicitly stated benefits, as the decision to make structures separate is so ubiquitous across all fields of endeavor, and thus using the Applicant’s claimed invention as a roadmap for the modification would be wholly unnecessary. 
For these reasons, the rejections hold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785